Case 1:21-cv-00396-RJL Document 19-6 Filed 08/14/21 Page 1 of 3




                   Exhibit 6

        to the Expert Opinion of
  Justice (Retired) Pradeep Nandrajog
             dated August 13, 2021
~cc~®
!ONLINE~
             Case 1:21-cv-00396-RJL
             SCC Online
             Page 1
                                                  Document 19-6 Filed 08/14/21 Page 2 of 3
                        Web Edition, Copyright © 2021
                          Friday, August 13, 2021
             Printed For: Mr. Wayne Page
             SCC Online Web Edition: http://www.scconline.com
             TruePrint™ source: Maharashtra Law Journal
True Prinf
             -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -



              2003(2) Mh.L.J.]                     TWINSTAR HOLDINGS LTD. vs. ANAND KEDIA                                                                     963

              facts and circumstances of the present case. In that view of the matter, the learned
              Magistrate was perfectly justified in granting maintenance to applicant wife. The
              order passed by the learned Additional Sessions Judge reversing the finding of
              the Magistrate is not sustainable in law and thus, revision deserves to be allowed.
                     13. In the result, the revision is allowed. The impugned order passed by the
              learned Additional Sessions Judge is hereby set aside and that passed by the
              learned Judicial Magistrate. First Class granting maintenance at the rate of rupees
              three hundred per month to the applicant wife is restored. Rule is made absolute
              in the abovesaid terms.
                                                                                Revision allowed.

                                         INCOME TAX ACT, SECTION 281
                                       (S. H. Kapadia and J.P. Devadhar, JJ.)
                     TWINSTAR HOLDINGS LIMITED                                           Petitioner.
                                 vs.
                      ANAND KEDIA and others                                          Respondents.
                      (a)' Income Tax Act (43 of 1961), S. 281 - Block assessment proceedings
                   Transfer of assets by assessee pending assessment proceedings to avoid
              liability accrued during block period - The case falls within first limb of section
              281. (Paras 7 and 9)
                      (b) Income Tax Act (43 of 1961), S. 281 (1) - Section 281 is a prelude to
              section 226(5) - It is declaratory and not procedural.
                     Section 281 of the Income Tax Act does not contemplate making of any
              order by any authority. Section 281(1) has a proviso under which transfers are
              saved if they are made for adequate consideration and if such transfers are made
              without notice of tax payable by the assessee or without notice of pendency of
              proceedings. Both the conditions are required to be satisfied to attract proviso 1.
              Section 281 finds place in Chapter XXIII which assists recovery. Section 281(1)
              is a prelude to Schedule II and Schedule III read with section 226(5). Section 281(1),
              declares transfer of assets as void vis-a-vis department's claim where such
              transfers are effected during pendency of proceedings under the Act or after the
              completion thereof, but before service of notice under Rule 2 of second Schedule.
              It refers to an assessee parting with possession of his assets to defeat the
              department's claim. (Paras 10 and 12)
                     For petitioners : P. Chidambaram, Senior Counsel with
                                         F. B. Andhyarujina, Senior Counsel and J. D. Mistry
                                         instructed by Rajesh Shah and Co.
                     For respondents: R. V. Desai, Senior Counsel with P. S. Jetley and
                                         Mrs. S. V. Bharucha instructed by T. C. Kaushik
              List of cases referred :
                   1.        234 !TR 188 (SC)                                                                                                        (Para 5)
                   2.        246 !TR 814 (Mad.)                                                                                                     (Para 5)
                   3.        KEC international vs. B. R. Balakrishnan & ors. 251 /TR 158                                                         (Para 5, 15)
                   4.        Champarun Sugar Company Limited vs. Haridas Mundhra,
                               AIR 1966 Cal. 134                                                                                                     (Para 14)
                         W . P. No. 2120 of 2002 decided on 30-10-2002. (0.0 .C.J. Bombay)
             Case 1:21-cv-00396-RJL
             SCC Online                           Document 19-6 Filed 08/14/21 Page 3 of 3
                        Web Edition, Copyright © 2021
~(!;<D®      Page 23       Friday, August 13, 2021
             Printed For: Mr. Wayne Page
             SCC Online Web Edition: http://www.scconline.com
!ONLINEf
             TruePrint™ source: Maharashtra Law Journal
True Prinf
             -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -



                2003(2) Mh.L.J.] GOOL NOSHIR vs. ADDL. COMMR., KONKAN DVN. 985

                the grievance of the assessees whose stay applications are kept pending so that
                stay applications could be disposed of promptly and that the grievance of the
                assessees could be redressed promptly. Therefore, the judgment has no
                application to the facts of tbis case.
                       16. In conclusion, we may refer to the judgment -of the Supreme Court in
                the case of McDowell & Co. Limited vs. Commercial Tax Officer reported in ·154
                !TR Page 148 in which it has been held that even if the transaction is genuine and
                even if it is actually acted upon, but if the transaction is entered into with the
                intention of tax avoidance, then · the transaction would constitute colourable
                device. That the Courts are now concerned, not merely with the genuineness of ·
                the transaction, but with the intended effect of the transaction on the fiscal
                purpose. That, the true principle in case of Ramsay was that one must consider
                fiscal consequences of a pre-planned series of transaction and one has not to
                dissect the scheme and consider individual stages separately. This judgment
                squarely applies to our case.
                       17. We may add that our observations in this case on the merits of the
                matter are tentative and they are not binding on -the Appellate Authority/
                Recovery Authority. They have been given only to explain the legal position on
                section 281.
                                                       ORDER
                       For the aforestated reasons Writ Petition fails. Rule is discharged. No order
                as to costs. Interim orders to stand vacated.
                       C. C. Expedited.
                                                                             Writ petition dismissed.

                 MAHARASHTRA AGRICULTURAL LANDS (CEILING ON HOLDINGS)
                                               ACT, ,SECTION 45(2)
                                                (A. M. Khanwilkar, J.)
                      GOOL NOSHIR DAVIERW ALA and others                                  Petitioners.
                                 vs.
                      ADDITIONAL COMMISSIONER,
                        KONKAN DIVISION and another                                     Respondents.
                      Maharashtra Agricultural Lands (Ceiling on Holdings) Act (21 of
               1961), S. 45(2) Proviso - Exercise of suo motu jurisdiction under section 45(2)
               impermissible after expiry of three years from the date of declaration.
                      Declaration of surplus land under the provisions of the Maharashtra
               Agricultural Lands (Ceiling on Holdings) Act was made on 29-3-1976. Suo motu
               action by the Additional Commissioner in exercise of powers under section 45(2) of
               the Act was initiated by issuing notice on 8-7-1985. Objection was rajsed that in .
               view of the lapse of period of three yeas from the date of declaration suo motu action
               could not have been taken. The Commissioner however, turned down the objection
               and decided the matter on merits. In writ petition challenging the said order, it was
               sought to be justified on the ground that that as the papers were received in the Office
               on 24-1-1979, powers under section 45 were rightly exercised.

                            W. P. Nos. 2177 with 2178 of 1986 decided on 4-9-2002. (Bombay)
